        Case 1:20-cv-01047-VJW Document 21 Filed 02/09/21 Page 1 of 1




      In the United States Court of Federal Claims
                                   No. 20-1047C
                              (Filed February 9, 2021)


* * * * * * * * * * * * * * * * * *
                                  *
                                  *
OPEN TECHNOLOGY FUND,             *
                                  *
                 Plaintiff,       *
                                  *
      v.                          *
                                  *
THE UNITED STATES,                *
                                  *
                 Defendant.       *
                                  *
* * * * * * * * * * * * * * * * * *


                                      ORDER

       The Court has reviewed the joint motion to stay the case and all pending
deadlines in light of discussions that may resolve the claims. The motion is
GRANTED. Accordingly, all proceedings are stayed, and the clerk shall terminate
all existing deadlines. The parties shall file a joint status report on or by Monday,
March 8, 2021, unless the case has been dismissed prior to that date.


IT IS SO ORDERED.


                                       s/ Victor J. Wolski
                                       VICTOR J. WOLSKI
                                       Senior Judge
